DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 5-6, 8-15, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 20170065230 A1, hereinafter "Sinha") in view of Liang, Yongbo, et al. "Photoplethysmography and deep learning: enhancing hypertension risk stratification." Biosensors 8.4 (2018): 101. (hereinafter Liang, cited on IDS)..

Regarding claim 1, Sinha teaches a blood pressure measuring  (estimated value of blood pressure [0067]) apparatus comprising:
a pulse wave sensor (transmitting light toward a body region of an individual in coordination with receiving a time series of image data of the body region of the individual at a first camera module [0031]) configured to detect a pulse wave signal of an object (pulse wave transit [0019]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]); 
a pressure sensor (a pressure sensor… a force sensor [0042]) configured to obtain a contact pressure signal corresponding to a contact pressure between the object and the pulse wave sensor (performing a calibration operation in relation to pressure (e.g., pressure distribution) and position (e.g. positional map) of the body region touching with the camera module [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]), the obtaining the contact pressure signal comprising: 
detecting a contact force signal and a contact area signal corresponding to a contact force (performing a calibration operation in relation to pressure (e.g., pressure distribution) [0040]) and a contact area (positional map [0040]), respectively, between the object and the pulse wave sensor  (position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data… processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]; ); 
and obtaining the contact pressure signal based on the contact force signal (performing a calibration operation in relation to pressure (e.g., pressure distribution) and position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]) and the contact area signal (Block S112 can additionally or alternatively include processing one or more features or gradients over time, across the time series of data, in order to determine one or more of: … pressure of each sub-region of the body region touching the camera module, changes in pressure of each sub-region of the body region touching the camera module, and any other suitable position or pressure related/derivative features [0047]; pressure of each sub-region of the body region touching the camera module inherently takes into account the both the position and the area of the region covering the camera)
and a processor configured to (processor [0102]): 
generate a pulse wave image (transmitting light toward a body region of an individual in coordination with receiving a time series of image data of the body region of the individual at a first camera module [0017]; or instance, data generated using embodiments, variations, and examples of the method 100 can be used to generate high quality data from which one or more of…. parameters associated with pulse wave transit [0019]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]));
 generate a contact pressure image based on the detected contact pressure signal corresponding to the contact pressure between the object and the pressure sensor (performing a calibration operation in relation to pressure (e.g., pressure distribution) and position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data… processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]))
and estimate a blood pressure (estimated value of blood pressure [0067]) of the object based on the generated pulse wave image (pulse wave transit [0019]);, the generated contact pressure image (during a session of data acquisition, pressure of the body region touching the camera module is factored into calculations of parameters relevant to cardiovascular health of the individual [0040]), and a blood pressure estimation model (cardiovascular disease (CVD) [0004]); CVD-relevant parameters can be determined, including one or more of: a harmonics-based blood pressure parameter…. a blood pressure variability parameter; and any other suitable CVD-related parameter. However, variations of the specific example can include any other suitable data acquisition/analytics process [0097]).
	Sinha does not teach an apparatus wherein a processor is configured to generate a pulse wave image based on the detected pulse wave signal of the object. Liang discloses “Photoplethysmography and Deep Learning: Enhancing Hypertension Risk Stratification” (title).  Liang teaches an apparatus wherein a processor (computer-aided diagnosis Pg. 10 Section 5) is configured to: generate a pulse wave image based on the detected pulse wave signal of the object (we adopted the continuous wavelet transform (CWT) to convert the PPG signals to RGB images. Pg. 4 Section 2.3 Para. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha to include generating a pulse wave image based on the detected pulse wave signal of the object, as taught by Liang, in order to reflect the state of the cardiovascular circulatory system in real time, and  accurately identifying and extracting feature points, as suggested by Liang (PPG signals can reflect the state of the cardiovascular circulatory system in real time, and the measurement method is noninvasive. These factors, as well as the PPG’s convenience and low cost, have allowed it to become an important means of noninvasive detection and assessment of cardiovascular health [44]. However, since PPG signals are very susceptible to the patient’s age, movement, respiration, and other interferences, previous research based on the PPG signal has often encountered difficulty in accurately identifying and extracting feature points. The development of deep learning technology provides a potential way around these difficulties by automatically and robustly extracting the features from raw signals. Pg. 8, Sect. 4 Para. 1).	

	Regarding claim 2,  Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus wherein the pulse wave signal is a photoplethysmogram signal (photoplethysmography [0031]).
	 
	Regarding claim 5, Sinha does not teach the apparatus, wherein the processor is further configured to: generate the pulse wave image by converting the pulse wave signal into an image using at
least one of Wavelet Transform,  Short Time Fourier transform, and Wigner-Ville distribution. Liang, however, teaches an apparatus, wherein the processor is further configured to: generate the pulse wave image by converting the pulse wave signal into an image using at least one of Wavelet Transform (we adopted the continuous wavelet transform (CWT) to convert the PPG signals to RGB images. Pg. 4 Section 2.3 Para. 1), Short Time Fourier transform, and Wigner-Ville distribution.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha to include generating the pulse wave image by converting the pulse wave signal into an image using at least one Wavelet Transform, Short Time Fourier transform, and Wigner-Ville distribution, as taught by Liang, in order to reflect the state of the cardiovascular circulatory system in real time, and  accurately identifying and extracting feature points, as suggested by Liang (PPG signals can reflect the state of the cardiovascular circulatory system in real time, and the measurement method is noninvasive. These factors, as well as the PPG’s convenience and low cost, have allowed it to become an important means of noninvasive detection and assessment of cardiovascular health [44]. However, since PPG signals are very susceptible to the patient’s age, movement, respiration, and other interferences, previous research based on the PPG signal has often encountered difficulty in accurately identifying and extracting feature points. The development of deep learning technology provides a potential way around these difficulties by automatically and robustly extracting the features from raw signals. Pg. 8, Sect. 4 Para. 1).	

	Regarding claim 6, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus, wherein the processor is further configured to (processor [0102]): generate the contact pressure image by converting the detected contact pressure signal into a gradient image (processing one or more features or gradients over time, across the time series of data, in order to determine one or more of: position of the body region relative to the lens of the camera module, changes in position (e.g., in relation to velocity or acceleration) of the body region relative to the field of view of the camera module… pressure of each sub-region of the body region touching the camera module, changes in pressure of each sub-region of the body region touching the camera module, and any other suitable position or pressure related/derivative features [0041]; implicitly allows for generating of a gradient image associated with contact pressure).

	Regarding claim 8, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus, wherein the blood pressure estimation model  (implement a correlation process that correlates features of the reference windows with one or more characteristics of the individuals. Additionally or alternatively, Block S160 can implement a machine learning algorithm that is trained with a training dataset [0065]) is a model based on a convolutional neural network (convolution network [0065]).
	
	Regarding claim 9, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus wherein: 
the blood pressure estimation model is generated by machine learning based on training
data (implement a machine learning algorithm that is trained with a training dataset [0065]); 
and the training data comprises pulse wave image data, contact pressure image data, and blood pressure data (each individual can be prompted to take two sittings of three coordinated measurements (e.g., with both the PPG mobile-device method described above and a blood pressure cuff method)… identified reference windows can be processed with a clustering process (e.g., unsupervised clustering, supervised clustering) [0066]).
	
	Regarding claim 10, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus further comprising: a contact image sensor configured to obtain a plurality of contact images of the object for a time frame (Block S112 can include processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]); generate force data resulting from perfusion, which can be used to detect perfusion forces over time [0084]).

	Regarding claim 11, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus, wherein the processor is further configured to (processor [0102]):
convert the obtained plurality of contact images for the time frame into a single contact image which represents a change in a contact image over the time frame (within the time series of image data, identifying a reference window of time for extracting features across the time series of image data, wherein the features extracted are relevant to assessment of CVD of the individual [0061]; cardiovascular disease (CVD) [0004]) 
and estimate the blood pressure of the object based on the single contact image (transform signal features into one or more interpretable biomarker parameters associated with cardiovascular health. Block S119 can thus include transforming outputs of the feature filtering operation into one or more of: an estimated value of blood pressure… [0066]).

	Regarding claim 12, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus wherein the processor is further configured to:
perform nth-order differentiation on the detected pulse wave signal to obtain an nth-order
differentiated pulse wave signal (Features can be extracted using one or more feature extraction techniques in relation to processing waveform signatures …waveform derivative features [0056]);
convert the obtained nth-order differentiated pulse wave signal into an image to generate
an nth-order differentiated pulse wave image (extraction of features from first/second/higher order-derivative zero-crossing techniques, direct cosine transformation techniques, other techniques for extracting characteristic signals from waveforms, and any other suitable technique for feature extraction [0056]); and
estimate the blood pressure of the object (feature filtering operation of Block S118, which functions to transform signal features into one or more interpretable biomarker parameters associated with cardiovascular health. Block S119 can thus include transforming outputs of the feature filtering operation into one or more of: an estimated value of blood pressure (e.g., instantaneous blood pressure, average blood pressure, etc. [0067]); based on the generated nth-order differentiated pulse wave image, wherein n is a natural number (first/second/higher order-derivative [0056]; first and second are implicitly natural numbers)

Regarding claim 13,  Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus wherein the processor is further configured to (processor [0102]):
generate guide information that instructs a user to increase or decrease the contact pressure between the object and the pressure sensor based on the detected contact pressure signal (guide the individual in repositioning his/her body region relative to the camera module, and/or to guide the individual in applying appropriate pressure (e.g., in a manner that improves signal quality (0046])
provide, via an output device, the generated guide information to the user (user experience/user interface design that implements one or more input modules and output modules of the mobile computing device to guide the individual during a capture session [0046]).

Regarding claim 14, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches a blood pressure measuring method comprising:
detecting a pulse wave signal of an object (pulse wave transit [0019]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]);
obtaining a contact pressure signal corresponding to a contact pressure between the object and a pulse wave sensor (performing a calibration operation in relation to pressure (e.g., pressure distribution) and position (e.g. positional map) of the body region touching with the camera module [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]) , the obtaining the contact pressure signal comprising:
detecting a contact force signal corresponding to a contact force between the object and the pulse wave sensor (performing a calibration operation in relation to pressure (e.g., pressure distribution) [0040]);
detecting a contact area signal corresponding to a contact area between the object and the pulse wave sensor (position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data… processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]);  
obtaining the contact pressure signal based on the contact force signal (performing a calibration operation in relation to pressure (e.g., pressure distribution) and position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]) and the contact area signal  (Block S112 can additionally or alternatively include processing one or more features or gradients over time, across the time series of data, in order to determine one or more of: … pressure of each sub-region of the body region touching the camera module, changes in pressure of each sub-region of the body region touching the camera module, and any other suitable position or pressure related/derivative features [0047]; pressure of each sub-region of the body region touching the camera module inherently takes into account the both the position and the area of the region covering the camera);
generating a pulse wave image (transmitting light toward a body region of an individual in coordination with receiving a time series of image data of the body region of the individual at a first camera module [0031]; data generated using embodiments, variations, and examples of the method 100 can be used to generate high quality data from which one or more of…. parameters associated with pulse wave transit [00189]);
generating a contact pressure image based on the detected contact pressure signal (performing a calibration operation in relation to pressure (e.g., pressure distribution) and position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data… processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]);
and estimating a blood pressure (estimated value of blood pressure [0067])  of the object based on the generated pulse wave image (pulse wave transit [0019]) , the generated contact pressure image (during a session of data acquisition, pressure of the body region touching the camera module is factored into calculations of parameters relevant to cardiovascular health of the individual [0040]), and a blood pressure estimation model (cardiovascular disease (CVD) [0004]); CVD-relevant parameters can be determined, including one or more of: a harmonics-based blood pressure parameter…. a blood pressure variability parameter; and any other suitable CVD-related parameter. However, variations of the specific example can include any other suitable data acquisition/analytics process [0097]).
Sinha does not teach a blood pressure measuring method comprising  generating a pulse wave image based on the detected pulse wave signal. Liang discloses “Photoplethysmography and Deep Learning: Enhancing Hypertension Risk Stratification” (title).  Liang teaches an apparatus wherein a processor (computer-aided diagnosis Pg. 10 Section 5) is configured to: generate a pulse wave image based on the detected pulse wave signal of the object (we adopted the continuous wavelet transform (CWT) to convert the PPG signals to RGB images. Pg. 4 Section 2.3 Para. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha to include generating a pulse wave image based on the detected pulse wave signal of the object, as taught by Liang, in order to reflect the state of the cardiovascular circulatory system in real time, and have the ability to accurately identify and extract feature points, as suggested by Liang (PPG signals can reflect the state of the cardiovascular circulatory system in real time, and the measurement method is noninvasive. These factors, as well as the PPG’s convenience and low cost, have allowed it to become an important means of noninvasive detection and assessment of cardiovascular health [44]. However, since PPG signals are very susceptible to the patient’s age, movement, respiration, and other interferences, previous research based on the PPG signal has often encountered difficulty in accurately identifying and extracting feature points. The development of deep learning technology provides a potential way around these difficulties by automatically and robustly extracting the features from raw signals. Pg. 8, Sect. 4 Para. 1).
	
	Regarding claim 15, Sinha teaches a method wherein the pulse wave signal is a photoplethysmogram signal (photoplethysmography [0031]).

	Regarding claim 18, Sinha does not teach a method wherein the generating of the pulse wave image further comprises generating the pulse wave image by converting the detected pulse wave signal into an image using at least one of Wavelet Transform, Short Time Fourier transform, and Wigner-Ville
distribution. Liang, however, teaches a method wherein the generating of the pulse wave image further comprises generating the pulse wave image by converting the detected pulse wave signal into an image using at least one of Wavelet Transform, Short Time Fourier transform, and Wigner-Ville
distribution  (we adopted the continuous wavelet transform (CWT) to convert the PPG signals to RGB images. Pg. 4 Section 2.3 Para. 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha to include generating the pulse wave image by converting the pulse wave signal into an image using at least one of Wavelet Transform, Short Time Fourier transform, and Wigner-Ville distribution , as taught by Liang, in order to reflect the state of the cardiovascular circulatory system in real time, and  accurately identifying and extracting feature points, as suggested by Liang (PPG signals can reflect the state of the cardiovascular circulatory system in real time, and the measurement method is noninvasive. These factors, as well as the PPG’s convenience and low cost, have allowed it to become an important means of noninvasive detection and assessment of cardiovascular health [44]. However, since PPG signals are very susceptible to the patient’s age, movement, respiration, and other interferences, previous research based on the PPG signal has often encountered difficulty in accurately identifying and extracting feature points. The development of deep learning technology provides a potential way around these difficulties by automatically and robustly extracting the features from raw signals. Pg. 8, Sect. 4 Para. 1).	

	Regarding claim 19, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches a method wherein the generating of the contact pressure image further comprises: generating the contact pressure image by converting the detected contact pressure signal into a gradient image (processing one or more features or gradients over time, across the time series of data, in order to determine one or more of: position of the body region relative to the lens of the camera module, changes in position (e.g., in relation to velocity or acceleration) of the body region relative to the field of view of the camera module… pressure of each sub-region of the body region touching the camera module, changes in pressure of each sub-region of the body region touching the camera module, and any other suitable position or pressure related/derivative features [0041]; implicitly allows for generating of a gradient image associated with contact pressure).
	
	Regarding claim 20, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches a method further comprising: generating the pulse wave image and the contact pressure image to have a same time domain scale (performing a calibration operation in relation to pressure (e.g., pressure distribution) and position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data [0040]; calibrating the pressure data to the image data implicitly allows for the pulse wave image and contact pressure image to have a same time domain scale).

	Regarding claim 21, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches a method wherein the blood pressure estimation model (implement a correlation process that correlates features of the reference windows with one or more characteristics of the individuals. Additionally or alternatively, Block S160 can implement a machine learning algorithm that is trained with a training dataset [0065]) is a model based on a convolutional neural network (convolution network [0065]).

	Regarding claim 22, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches a method wherein:
the blood pressure estimation model is generated by machine learning based on training data (implement a machine learning algorithm that is trained with a training dataset [0065]); 
and the training data comprises pulse wave image data, contact pressure image data, and
blood pressure data (each individual can be prompted to take two sittings of three coordinated measurements (e.g., with both the PPG mobile-device method described above and a blood pressure cuff method)… identified reference windows can be processed with a clustering process (e.g., unsupervised clustering, supervised clustering) [0066]).

	Regarding claim 23, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches method, further comprising: 
obtaining a plurality of contact images of the object for a time frame (Block S112 can include processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]); generate force data resulting from perfusion, which can be used to detect perfusion forces over time [0084]); 
and converting the obtained plurality of contact images for the time frame into a single contact image that represents a change in a contact image over the time frame (within the time series of image data, identifying a reference window of time for extracting features across the time series of image data, wherein the features extracted are relevant to assessment of CVD of the individual [0061]; cardiovascular disease (CVD) [0004]),
wherein the estimating of blood pressure further comprises estimating the blood pressure of the object based on the single contact image (transform signal features into one or more interpretable biomarker parameters associated with cardiovascular health. Block S119 can thus include transforming outputs of the feature filtering operation into one or more of: an estimated value of blood pressure… [0066]).

	Regarding claim 24, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the method, further comprising: 
performing nth-order differentiation on the detected pulse wave signal, to obtain an nth order differentiated pulse wave signal (Features can be extracted using one or more feature extraction techniques in relation to processing waveform signatures …waveform derivative features [0056]); and converting the obtained nth-order differentiated pulse wave signal into an image to generate an nth-order differentiated pulse wave image (extraction of features from first/second/higher order-derivative zero-crossing techniques, direct cosine transformation techniques, other techniques for extracting characteristic signals from waveforms, and any other suitable technique for feature extraction [0056]),
wherein the estimating of blood pressure (feature filtering operation of Block S118, which functions to transform signal features into one or more interpretable biomarker parameters associated with cardiovascular health. Block S119 can thus include transforming outputs of the feature filtering operation into one or more of: an estimated value of blood pressure (e.g., instantaneous blood pressure, average blood pressure, etc. [0067]) further comprises estimating the blood pressure of the object based on the generated nth-order differentiated pulse wave image, and wherein n is a natural number (first/second/higher order-derivative [0056]; first and second are implicitly natural numbers).

	Regarding claim 25, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the method, further comprising:
generating guide information for instructing a user to increase or decrease the contact pressure between the object and the pulse wave sensor based on the detected contact pressure signal (guide the individual in repositioning his/her body region relative to the camera module, and/or to guide the individual in applying appropriate pressure (e.g., in a manner that improves signal quality (0046]); 
and providing the generated guide information to the user (user experience/user interface design that implements one or more input modules and output modules of the mobile computing device to guide the individual during a capture session [0046]).

	Regarding claim 26, Sinha teaches a blood pressure measuring apparatus comprising
a pulse wave sensor configured to detect a pulse wave signal of an object (transmitting light toward a body region of an individual in coordination with receiving a time series of image data of the body region of the individual at a first camera module [0031]; pulse wave transit [0019]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]);
a force sensor configured to detect a contact force signal corresponding to a contact force between the object and the pulse wave sensor (a force sensor, and/or any other suitable module to determine gross and/or local pressure or position aspects of the body region touching the camera module [0042]; );
an area sensor configured to detect a contact area signal corresponding to a size of a contact area (Block S112 can additionally or alternatively include processing one or more features or gradients over time, across the time series of data, in order to determine one or more of: … pressure of each sub-region of the body region touching the camera module, changes in pressure of each sub-region of the body region touching the camera module, and any other suitable position or pressure related/derivative features [0047]; pressure of each sub-region of the body region touching the camera module inherently takes into account the both the position and the area of the region covering the camera)between the object and the pulse wave sensor (a pressure sensor…., and/or any other suitable module to determine gross and/or local pressure or position aspects of the body region touching the camera module [0042]); 
and a processor configured to (processor [0102]):
generate a contact force image based on the detected contact force signal corresponding to the contact force between the object and the pulse wave sensor (performing a calibration operation in relation to pressure (e.g., pressure distribution) …. of the body region touching with the camera module, based on image analysis of the time series of data… processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]);
generate a contact area image based on the detected contact area signal corresponding to the contact area between the object and the pulse wave sensor (performing a calibration operation in relation to …. position (e.g. positional map) of the body region touching with the camera module, based on image analysis of the time series of data… processing pixel-by-pixel intensity variations of the time series of data over time, in order to 1) identify location and 2) pressure of the body region (e.g., finger) touching the camera module [0040]; in association with data acquisition and processing according to Blocks of the method 100, one or more signal processing operations can be performed [0097]); 
and estimate a blood pressure (estimated value of blood pressure [0067]) of the object based on the pulse wave image, the generated contact force image, the generated contact area image (during a session of data acquisition, pressure of the body region touching the camera module is factored into calculations of parameters relevant to cardiovascular health of the individual [0040]), and a blood pressure estimation model cardiovascular disease (CVD) [0004]); CVD-relevant parameters can be determined, including one or more of: a harmonics-based blood pressure parameter…. a blood pressure variability parameter; and any other suitable CVD-related parameter. However, variations of the specific example can include any other suitable data acquisition/analytics process [0097]).
	Sinha does not teach a blood pressure measuring apparatus wherein a processor is configured to generate a pulse wave image based on the detected pulse wave signal of the object. 
Liang discloses “Photoplethysmography and Deep Learning: Enhancing Hypertension Risk Stratification” (title).  Liang teaches an apparatus wherein a processor (computer-aided diagnosis Pg. 10 Section 5) is configured to: generate a pulse wave image based on the detected pulse wave signal of the object (we adopted the continuous wavelet transform (CWT) to convert the PPG signals to RGB images. Pg. 4 Section 2.3 Para. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha to include generating a pulse wave image based on the detected pulse wave signal of the object, as taught by Liang, in order to reflect the state of the cardiovascular circulatory system in real time, and  accurately identifying and extracting feature points, as suggested by Liang (PPG signals can reflect the state of the cardiovascular circulatory system in real time, and the measurement method is noninvasive. These factors, as well as the PPG’s convenience and low cost, have allowed it to become an important means of noninvasive detection and assessment of cardiovascular health [44]. However, since PPG signals are very susceptible to the patient’s age, movement, respiration, and other interferences, previous research based on the PPG signal has often encountered difficulty in accurately identifying and extracting feature points. The development of deep learning technology provides a potential way around these difficulties by automatically and robustly extracting the features from raw signals. Pg. 8, Sect. 4 Para. 1). 

Regarding claim 27, Sinha does not teach the apparatus wherein the processor is further configured to: generate the pulse wave image by converting the pulse wave signal into an image using at least one of Wavelet Transform, Short Time Fourier transform, and Wigner-Ville distribution.
Liang teaches the apparatus, wherein the processor is further configured to: generate the pulse wave image by converting the pulse wave signal into an image using at least one of Wavelet Transform (we adopted the continuous wavelet transform (CWT) to convert the PPG signals to RGB images. Pg. 4 Section 2.3 Para. 1), Short Time Fourier transform, and Wigner-Ville distribution.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha to include generating the pulse wave image by converting the pulse wave signal into an image using at least one of Wavelet Transform, Short Time Fourier transform, and Wigner-Ville distribution, as taught by Liang, in order to reflect the state of the cardiovascular circulatory system in real time, and  accurately identifying and extracting feature points, as suggested by Liang (PPG signals can reflect the state of the cardiovascular circulatory system in real time, and the measurement method is noninvasive. These factors, as well as the PPG’s convenience and low cost, have allowed it to become an important means of noninvasive detection and assessment of cardiovascular health [44]. However, since PPG signals are very susceptible to the patient’s age, movement, respiration, and other interferences, previous research based on the PPG signal has often encountered difficulty in accurately identifying and extracting feature points. The development of deep learning technology provides a potential way around these difficulties by automatically and robustly extracting the features from raw signals. Pg. 8, Sect. 4 Para. 1).

Regarding claim 28, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus, wherein the processor is further configured to:
generate the contact force image by converting the detected contact force signal into a gradient image (processing one or more features or gradients over time, across the time series of data, in order to determine one or more of: position of the body region relative to the lens of the camera module, changes in position (e.g., in relation to velocity or acceleration) of the body region relative to the field of view of the camera module… pressure of each sub-region of the body region touching the camera module, changes in pressure of each sub-region of the body region touching the camera module, and any other suitable position or pressure related/derivative features [0041]; implicitly allows for generating of a gradient image associated with contact force); 
and generate the contact area image by converting the detected contact area signal into a gradient image ((processing one or more features or gradients over time, across the time series of data, in order to determine one or more of: position of the body region relative to the lens of the camera module, changes in position (e.g., in relation to velocity or acceleration) of the body region relative to the field of view of the camera module… pressure of each sub-region of the body region touching the camera module, changes in pressure of each sub-region of the body region touching the camera module, and any other suitable position or pressure related/derivative features [0041]; implicitly allows for generating of a gradient image associated with contact area).

Regarding claim 29, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus, wherein the blood pressure estimation model (implement a correlation process that correlates features of the reference windows with one or more characteristics of the individuals. Additionally or alternatively, Block S160 can implement a machine learning algorithm that is trained with a training dataset [0065]; blood pressure [0097])  is a model based on a convolutional neural network (convolution network [0065]).

Regarding claim 30, Sinha in view of Liang as modified above teaches the claimed invention as discussed above. Sinha further teaches the apparatus, wherein:
the blood pressure estimation model is generated by machine learning based on training data (implement a machine learning algorithm that is trained with a training dataset [0065]);
and the training data (training dataset [0065]) comprises pulse wave image data (pulse wave transit), contact force image data (pressure distribution [0040]), contact area image data (positional map [0041]), and blood pressure data (each individual can be prompted to take two sittings of three coordinated measurements (e.g., with both the PPG mobile-device method described above and a blood pressure cuff method)… identified reference windows can be processed with a clustering process (e.g., unsupervised clustering, supervised clustering) [0066]).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Liang as applied to claims 1 and 14 above, and further in view of Goto et. al (US 5860932 A, hereinafter "Goto").

	Regarding claim 3, Sinha in view of Liang does not teach the apparatus wherein the pulse wave sensor is further configured to: detect a plurality of pulse wave signals of different wavelengths. Goto discloses “Blood Pressure Monitor” (title) and is in applicant’s field of endeavor of A61B5/02116 and A61B5/02125. Goto teaches an apparatus wherein the pulse wave sensor is further configured to: detect a plurality of pulse wave signals of different wavelengths (a photoelectric pulse wave sensor which emits a plurality of lights having different wavelengths toward the distal section of the artery via a skin tissue above the distal section, and detects a photoelectric pulse wave representing respective intensities of the lights reflected from the distal section via the skin tissue or transmitted through the body portion Col. 8 lines 44-50). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha and Liang to include wherein the pulse wave sensor is further configured to: detect a plurality of pulse wave signals of different wavelengths, as taught by Goto, in order to improve the accuracy of blood pressure values, as suggested by Goto (col 2 lines 16-17). 

	Regarding claim 16, Sinha in view of Liang does not teach a method wherein the detecting of the pulse wave signal further comprises: detecting a plurality of pulse wave signals of different wavelengths. Goto discloses “Blood Pressure Monitor” (title) and is in applicant’s field of endeavor of A61B5/02116 and A61B5/02125. Goto teaches a method wherein the detecting of the pulse wave signal further comprises: detecting a plurality of pulse wave signals of different wavelengths (a photoelectric pulse wave sensor which emits a plurality of lights having different wavelengths toward the distal section of the artery via a skin tissue above the distal section, and detects a photoelectric pulse wave representing respective intensities of the lights reflected from the distal section via the skin tissue or transmitted through the body portion Col. 8 lines 44-50). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sinha and Liang to include detecting a plurality of pulse wave signals of different wavelengths, as taught by Goto, in order to improve the accuracy of blood pressure values, as suggested by Goto (col 2 lines 16-17). 

Response to Arguments
Applicant’s arguments, see remarks, page 14, filed 09/21/2022, with respect to specification and claim objections have been fully considered and are persuasive.  The objection of the non-final office action mailed 06/22/2022 has been withdrawn. 
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. Applicant argues, see remarks page 16, that “ in Sinha the position (location) appears to correspond to a position of the contacted area with respect to the body, for example, a finger, but not a size of the area of contacted area” and that Sinha fails to disclose or suggest “detecting a contact force signal and a contact area signal corresponding to a contact force and a size of a contact area, respectively, between the object and the pulse wave sensor; and obtaining the contact pressure signal based on the contact force signal and the contact area signal”, as recited in amended claim 1. Examiner respectfully disagrees as Sinha discloses measuring pressure of sub-regions of the body that touch the camera/pulse wave sensor, along with measuring changes in pressure in each sub-region of the body ([0041]).  Further,  measuring pressure in sub-regions of the body would inherently require information regarding both the position and size of the area that is touching the camera/pulse wave sensor.  
Applicant’s arguments regarding claims 14 and 26, see remarks page 17, are premised upon reciting similar features as claim 1, and is therefore not persuasive for the reasons discussed above, along with the newly cited portions of Sinha in the rejection above. 
Applicant’s arguments regarding claims 2, 3, 5-13, 15, 16, 18-25, see remarks, page 17, are premised upon applicant’s assertion that the independent claims are patentable, and therefore are not persuasive for reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793